DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Response to Arguments
The arguments filed 01/22/2021 having been fully considered and are not persuasive. Examiner notes that applicant’s arguments presented on pg. 7 and pg. 8, para. 1 were addressed at length in the Advisory Action filed 01/12/2021 and, therefore, will not be readdressed here.
Applicant now presents the additional argument (see pg. 8, para. 2) that “Trethewey is geometrically arranged so that its fingers withdraw not through a “first vertical wall of the 
In response, this argument is not persuasive. Referring to the examiner-annotated fig. 1 of Trethewey below, which illustrates the results of the proposed modification of Trethewey in light of the teachings of Garrison as set forth in the rejection of claims 1 and 9 below, it is clear that the fingers (3) do in fact withdraw through a first vertical wall of the feeding tube, as claimed. Therefore, the withdrawal of modified Trethewey is not above the feeding tube as applicant argues. Further, examiner notes that the claim does not require that the fingers are withdrawn through a wall of a chamber. Matter of fact, said claims do not even require a chamber. If applicant would like the examiner to consider a chamber, then the examiner suggests positively reciting it.

    PNG
    media_image1.png
    612
    557
    media_image1.png
    Greyscale

Examiner-Annotated Figure 1 of Trethewey, as Modified by Garrison in the Rejection of Claims 1 and 9


Furthermore, if by saying “the feeding tube or chamber” applicant is implying the feeding tube and chamber of Trethewey is the same structure, then examiner suggests a review of the Abstract of Trethewey which states “Material introduced into the hopper (1) is compressed…to form a bale in a chamber beneath hopper (1)” and of fig. 1 of Trethewey which shows the feeding tube (1) located on the chamber having the door (2). Therefore, the feeding tube (1) and chamber of Trethewey cannot reasonably be interpreted as being the same structure.
	For at least the reasons set forth above, the combination of Trethewey and Garrison has not been overcome. See the current rejections of the claims below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 21 and 22, which depend on claims 1 and 9 respectively: the claims recite “wherein the plurality of fingers…are rotatable” (last two lines of each claim). However, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9-11, 15 and 21-22 are rejected under 35 U.S.C. 103 as being un-patentable over Trethewey (WO 2003-031167 A1), in view of newly presented Garrison (US 3,934,394 A) and  Waitkus (US 7,146,294 B1), hereinafter ‘Trethewey’, ‘Garrison’, and ‘Waitkus’.
Regarding claim 1: Trethewey discloses An apparatus comprising:
a baler for baling materials (fig. 1; Abstract), wherein the baler comprises a feeding tube (1) for loading material into the baler, a first plurality of fingers (3, on the left of fig. 1) for compressing the materials, said fingers capable of being extracted (see fig. 1) from the feeding tube (1) through a first plurality of finger slots (pg. 1, ln. 24-37) disposed in a first [curved] wall (left wall of fig. 1) of the feeding tube (1) wherein the first [curved] wall of the feeding tube (1) has an upper portion above the first plurality of finger slots such that the fingers (3) cannot be extracted vertically from the first plurality of finger slots (see examiner-annotated fig. 1 of Trethewey below;


    PNG
    media_image2.png
    564
    506
    media_image2.png
    Greyscale

Examiner-Annotated Figure 1 of Trethewey

a motor, operably connected to the cam mechanism (pg. 3, ln. 42 – pg. 4, ln. 4);

an input device operably connected to the processor (pg. 3, ln. 37-40).
Trethewey is silent regarding a first vertical wall of the feeding tube that has an upper portion above the first plurality of finger slots such that the fingers cannot be extracted vertically from the first plurality of finger slots. Instead, Trethewey discloses curved walls of the feeding tube having the finger slots (see fig. 1, 7). 
However, Trethewey discloses that the finger baler is arranged such that the fingers (3) are withdrawn through the slotted wall of the feeding tube (1) with minimal disturbance to the materials (pg. 1, ln. 43 – pg. 2, ln. 6). It is obvious to the skilled artisan that said disturbance can be further minimized by modifying the walls of the feeding tube (1) of Trethewey to be vertical instead of curved, which would allow for the fingers to be completely withdrawn from the feeding tube sooner in the return stroke (compare the examiner-annotated fig. 1’s above and below), thereby decreasing the amount of time the fingers are in contact with the material.
And Garrison teaches a finger baler (fig. 1) comprising a feeding tube having vertical walls (84, fig. 1-2, 7), and the vertical walls include an upper portion (between roof 24 and walls 84, fig. 1) such that the fingers cannot be extracted vertically from the first plurality of finger slots (see fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curved walls of the feeding tube (1) of Trethewey to be vertical walls, as taught by Garrison, thereby further minimizing disturbance of the materials as Trethewey discloses is of importance. The proposed modification further 

    PNG
    media_image3.png
    612
    565
    media_image3.png
    Greyscale

Examiner-Annotated Figure 1 of Trethewey, as Modified by Garrison

Trethewey is also silent regarding a scale with digital signal output, and a processor operably connected to said scale.
However, Waitkus teaches a scale with digital signal output, and a processor operably connected to said scale (Abstract; col. 1, lines 51-59; col. 3, lines 28-30; col. 6, lines 8-14, 27-31; Examiner notes that because Waitkus teaches providing a display and recording of the weight and because weight is a numerical value, such meets the limitation of a scale with a digital signal output). Waitkus further teaches the weight is measured, displayed, stored and/or printed on a label to be attached to the bale.

Regarding claim 2, which depends on claim 1: Trethewey further discloses a second plurality of fingers (3 on the right side of fig. 1) for compressing the materials, the second plurality of fingers (3) capable of being substantially extracted (see fig. 1, 2) from the feeding tube (1) through a second plurality of finger slots (pg. 1, ln. 24-37) disposed in a second wall (right side wall in fig. 1) of the feeding tube (1).
Regarding claim 4, which depends on claim 1: the combination of Trethewey, Garrison, and Waitkus set forth in claim 1 above does not disclose at least one printer, wherein the printer is operably connected to the processor.
However, Waitkus further teaches at least one printer (col. 6, lines 35-39), wherein the printer is operably connected to the processor (col. 6, lines 27-39). Waitkus teaches the printer is for printing a label which displays the recorded weight of the bale (col. 6, lines 35-36) and that the printer records information allowing identification of the weight of the bale (col. 6, lines 37-38).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Trethewey with the printer for printing a label which displays the recorded weight of the bale, as taught by Waitkus (col. 6, ln. 27-39).
Regarding claim 9: Trethewey discloses A method comprising the steps of:
feeding materials into a baler (pg. 1, ln. 24-33), wherein the baler (fig. 1) comprises a feeding tube (1) and a plurality of fingers (3) and wherein the baler is operably connected to a processor (pg. 3, ln. 37-40);
compressing the materials using the plurality of fingers (3, fig. 1), wherein the fingers are hinged to fold down (they fold down from the position of fig. 5 into the compression chamber 2, as shown by dashed lines in fig. 1; pg. 5, ln. 10-34) and wherein the baler is configured such that folded down fingers are raisable to an upper portion of a first [curved] wall (see fig. 1, 2; pg. 5, ln. 10-19) of the feeding tube (1) while disposed in a plurality of finger slots (pg. 1, ln. 24-37) in the first [curved] wall of the feeding tube (1) (examiner notes that applicant has not defined the upper portion of the first wall, therefore, examiner is interpreting the portion of the first wall of Trethewey where the finger tips exit the first wall to be within the upper portion of the first wall; see fig. 1, the fingers 3 are raisable to the upper portion of the first wall while the tips of the fingers are disposed in the first wall, as evidenced by the upward pointing arrows corresponding to the fingertips);
adding waste while compressing the materials and then folding down the fingers while the fingers are disposed in the plurality of finger slots in the first [curved] wall of the feeding tube such that added waste settles on top of compressed materials (pg. 5, ln. 41 – pg. 6, ln. 10);
forming a completed bale (pg. 1, lines 8-9).
Trethewey is silent regarding a first vertical wall of the feeding tube that has an upper portion above the first plurality of finger slots such that the fingers cannot be extracted 
However, Trethewey discloses that the finger baler is arranged such that the fingers (3) are withdrawn through the slotted wall of the feeding tube (1) with minimal disturbance to the materials (pg. 1, ln. 43 – pg. 2, ln. 6). It is obvious to the skilled artisan that said disturbance can be further minimized by modifying the walls of the feeding tube (1) of Trethewey to be vertical instead of curved, which would allow for the fingers to be completely withdrawn from the feeding tube sooner in the return stroke (compare the examiner-annotated fig. 1’s above), thereby decreasing the amount of time the fingers are in contact with the material.
And Garrison teaches a finger baler (fig. 1) comprising a feeding tube having vertical walls (84, fig. 1-2, 7), and the vertical walls include an upper portion (between roof 24 and walls 84, fig. 1) such that the fingers cannot be extracted vertically from the first plurality of finger slots (see fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curved walls of the feeding tube (1) of Trethewey to be vertical walls, as taught by Garrison, thereby further minimizing disturbance of the materials as Trethewey discloses is of importance. The proposed modification further results in Trethewey being configured to have verticals walls having an upper portion of which prevents the fingers from being extracted vertically.
Trethewey does not disclose weighing the bale using a digital scale operably connected to the processor.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Trethewey with the system and method for measuring and reporting the weight of bales in a baler, as taught by Waitkus, thereby providing Trethewey with a scale for measuring and displaying the weight of the bale, and additional means for storing and printing the weight of a bale, as taught by Waitkus (Abstract; col. 1, lines 51-59; col. 3, lines 28-30; col. 6, lines 8-14, 27-31).
Regarding claim 10, which depends on claim 9: the combination of Trethewey, Garrison, and Waitkus set forth in claim 9 above does not disclose the steps of recording the weight of the bale automatically.
However, Waitkus further teaches the steps of recording the weight of the bale automatically (col. 6, lines 10-12). Waitkus further teaches that the recording device records measured weights and stores them in a permanent or semi-permanent medium (col. 6, lines 12-14).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Trethewey with the recording device taught by Waitkus to perform the automatic recording of a bale weight.
Regarding claim 11, which depends on claim 10: the combination of Trethewey, Garrison, and Waitkus set forth in claims 9 and 10 above does not disclose printing a label which displays the recorded weight of the bale. 
However, Waitkus teaches printing a label which displays the recorded weight of the bale (col. 6, lines 35-36). Waitkus further teaches that the printer records information allowing identification of the weight of the bale (col. 6, lines 37-38).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Trethewey with the printer for printing a label which displays the recorded weight of the bale, as taught by Waitkus.
Regarding claim 15, which depends on claim 9: the combination of Trethewey, Garrison, and Waitkus set forth in claim 9 above does not disclose wherein the processor records the time at which material is initially fed into the baler and the time at which the completed bale is formed.
And Waitkus does not explicitly teach the processor records the time at which material is initially fed into the baler and the time at which the completed bale is formed. However, Waitkus teaches a recording device in communication with a processor (col. 6, lines 8-15) for determining a total weight of bales produced over a period of time, an average number of bales produced over a period of time (col. 7, lines 39-51), and/or determining the projected time the baler will be full using linear interpolation (col. 8, lines 16-18). It is obvious to one of ordinary skill in the art that when determining anything as a function of time it is useful to record a start time and an end time.

Regarding claims 21 and 22, which depend on claims 1 and 9, respectively: Trethewey discloses wherein the first plurality of fingers (3, fig. 6-7) for compressing the materials are wider than the first plurality of finger slots in one dimension (see examiner-annotated fig. 6-7 below) and wherein the first plurality of fingers for compressing the materials are thinner than the first plurality of finger slots in another dimension such that the first plurality of fingers for compressing the materials can be inserted and extracted through the first plurality of finger slots (see fig. 6-7 below) and wherein the first plurality of fingers for compressing the materials are rotatable (see fig. 6-7, fingers 3 are rotatable about pivot pin 5 relative to carrier frame 4, and fingers are rotatable via rotation of the carrier frame 4 about pivot bearing 6A).

    PNG
    media_image4.png
    318
    617
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    335
    376
    media_image5.png
    Greyscale

Examiner-Annotated Figures 6 (left) and 7 of Trethewey


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Trethewey, in view of Garrison, Waitkus, and Foster et al. (US 2012/0266763 A1), hereinafter ‘Foster’.
Regarding claim 3, which depends on claim 1: the combination of Trethewey, Garrison, and Waitkus set forth in claim 1 above does not disclose at least one digital camera, wherein the digital camera is operably connected to the processor.
However, Foster teaches a baler having at least one digital camera, wherein the digital camera is operably connected to the processor ([0010] – [0011]). Foster further teaches that the digital camera is used to produce visual image data sets of one or more surfaces of a bale, and the visual imaging system is connected to a processor configured to process the visual image data and provide a status signal of the bale to an operator.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Trethewey with the digital camera operably connected to the processor so as to allow for visual imaging of the bale, as taught by Foster ([0010] – [0011]).
Regarding claim 16, which depends on claim 9: the combination of Trethewey, Garrison, and Waitkus set forth in claim 9 above does not disclose the step of taking an image of the completed bale.
However, Foster teaches a baler having a digital camera, and the step of taking an image of the completed bale ([0010]; [0039] – [0040]). Foster further teaches taking an image of the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Tretheway with the digital camera for taking an image of a completed bale, as taught by Foster ([0010]; [0039] – [0040]).
Claim 5 is rejected under 35 U.S.C. 103 as being un-patentable over Trethewey, in view of Garrison, and further in view of Waitkus, Waite et al. (US 2014/0156541 A1), Freeman et al. (US 7,743,699 B1) and Anderson (US 2005/0197175 A1), hereinafter ‘Waite’, ‘Freeman’, and ‘Anderson’. 
Regarding claim 5: Trethewey discloses An apparatus for baling materials comprising:
a baler for baling materials (fig. 1; Abstract), wherein the baler comprises a feeding tube (1) for loading material into the baler, a first plurality of fingers (3, on the left of fig. 1) for compressing the materials, said fingers capable of being extracted (see fig. 1) from the feeding tube (1) through a first plurality of finger slots (pg. 1, ln. 24-37) disposed in a first [curved] wall (left wall of fig. 1) of the feeding tube (1) wherein the first [curved] wall of the feeding tube (1) has an upper portion above the first plurality of finger slots such that the fingers (3) cannot be extracted vertically from the first plurality of finger slots (see examiner-annotated fig. 1 of Trethewey above;
a cam mechanism (4, 9-10) for driving the motion of the fingers (3) wherein the fingers are hinged to fold down (they fold down from the position of fig. 5 into the compression chamber 2, as shown by dashed lines in fig. 1; pg. 5, ln. 10-34) and the baler is configured such that folded down fingers are raisable to an upper portion of the first [curved] wall (pg. 5, ln. 47 
a cam mechanism (4, 9-10) for driving the motion of the fingers (3);
a motor, operably connected to the cam mechanism (pg. 3, ln. 42 – pg. 4, ln. 4);
a processor (pg. 3, ln. 37-40); and
input device operably connected to the processor (pg. 3, ln. 37-40).
Trethewey is silent regarding a first vertical wall of the feeding tube that has an upper portion above the first plurality of finger slots such that the fingers cannot be extracted vertically from the first plurality of finger slots. Instead, Trethewey discloses curved walls of the feeding tube having the finger slots (see fig. 1, 7). 
However, Trethewey discloses that the finger baler is arranged such that the fingers (3) are withdrawn through the slotted wall of the feeding tube (1) with minimal disturbance to the materials (pg. 1, ln. 43 – pg. 2, ln. 6). It is obvious to the skilled artisan that said disturbance can be further minimized by modifying the walls of the feeding tube (1) of Trethewey to be vertical instead of curved, which would allow for the fingers to be completely withdrawn from the feeding tube sooner in the return stroke (compare the examiner-annotated fig. 1’s above), thereby decreasing the amount of time the fingers are in contact with the material.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curved walls of the feeding tube (1) of Trethewey to be vertical walls, as taught by Garrison, thereby further minimizing disturbance of the materials as Trethewey discloses is of importance. The proposed modification further results in Trethewey being configured to have verticals walls having an upper portion of which prevents the fingers from being extracted vertically.
Trethewey does not disclose a scale with digital signal output, and a processor operably connected to said scale.
However, Waitkus teaches a scale with digital signal output, and a processor operably connected to said scale (Abstract; col. 1, lines 51-59; col. 3, lines 28-30; col. 6, lines 8-14, 27-31; Examiner notes that because Waitkus teaches providing a display and recording of the weight and because weight is a numerical value, such meets the limitation of a scale with a digital signal output). Waitkus further teaches the weight is measured, displayed, stored and/or printed on a label to be attached to the bale. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Trethewey with the system and method for measuring and reporting the weight of bales in a baler, as taught by Waitkus, thereby providing Trethewey with a scale for measuring and displaying the weight of the bale, and 
Trethewey does not disclose a printer configured to dispense radio frequency identification tags.
 However, Freeman teaches a baler having a printer for printing bar codes with bale information on them, and the tags are automatically attached to the bale as it is ejected from the baler (col. 11, lines 35-48). And Anderson teaches using, inter alia, a bar code or RFID tag to store material data, location data, etc. ([0029]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Trethewey with a printer configured to dispense RFID tags, as taught by Freeman (col. 11, lines 35-48) and Anderson ([0029]), thereby providing Trethewey with a means for tagging a bale with its corresponding information on it, for tracking, locating, both, or otherwise. 
Claims 6-7 and 13 are rejected under 35 U.S.C. 103 as being un-patentable over Trethewey, in view of Garrison and Waitkus, and further in view of Paz et al. (US 2012/0029980 A1), hereinafter ‘Paz’.
Regarding claims 6 and 7: the combination of Trethewey, Garrison, and Waitkus set forth in claim 1 above does not disclose wherein the process is configured to transfer data to a database, and from claim 7…wherein the database is a cloud.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the computer disclosed by Trethewey (fig. 6) to transfer data to a local memory or a remote database, as taught by Paz ([0030], lines 1-9), for storing user data, and baler operation and history data. Examiner notes that Waitkus also teaches wherein the processor is configured to transfer data to a database (col. 6, lines 8-14, 25-39).
Regarding claim 13: the combination of Trethewey, Garrison, and Waitkus set forth in claim 9 above does not disclose the step of entering an operator identification into the processor using an associated input device.
Paz teaches the step of entering an operator identification into the processor using an associated input device ([0027]). Paz teaches a user identification receiver and processor for receiving and reading user identification means, and updating user information.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Trethewey with means for entering an operator identification in the processor using an input device, as taught by Paz ([0027]), in order to update baler user information and track which user was operating the baler. 
Claim 8 is rejected under 35 U.S.C. 103 as being un-patentable over Trethewey, in view of Garrison and Waitkus, and further in view of Hanson et al. (US 2016/0023417 A1), hereinafter ‘Hanson’.
Regarding claim 8: the combination of Trethewey and Waitkus in claim 1 above teaches a scale with digital signal output, and a processor operably connected to said scale, but does not explicitly teach wherein the processor is programmed to notify the operator if the scale digital signal output is outside of a predetermined range.
However, Hanson teaches wherein the processor is programmed to notify the operator if the…signal output is outside of a predetermined range ([0095]). Hanson further teaches the processor, via the weight sensing assembly and weight sensor, will trigger an alarm when the device has reached its maximum weight capacity, which prevents the scenario of over filling ([0095]).
Therefore, since Hanson teaches the idea of notifying the operator if a signal output is outside a predetermined range, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processor of the combination of Trethewey and Waitkus set forth in claim 1 above to notify the operator if the scale digital signal output is outside a predetermined weight range to prevent the scenario of overfilling, as taught by Hanson ([0095]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725